BELCHER, Commissioner.
This is a conviction for robbery, with the punishment assessed at seven years.
The notice of appeal herein appears only as a docket entry upon the trial court’s docket. It was given on June 29, 1965, but is not shown to have been given in open court and entered in the minutes as required by Art. 827, C.C.P., which was in effect at the time. This is not sufficient to confer jurisdiction upon the court. Oatman v. State, Tex.Cr.App., 383 S.W.2d 586.
The appeal is dismissed.
Opinion approved by the Court.